Citation Nr: 0637885	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-11 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis involving the wrists, metacarpal joints, and 
elbows.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for rheumatoid arthritis involving the wrists, metacarpal 
joints, and elbows.  A videoconference hearing was held 
before the undersigned Acting Veterans Law Judge in September 
2006.


FINDINGS OF FACT

1.  In an October 1971 decision, the RO denied a claim of 
entitlement to service connection for rheumatoid arthritis 
involving the wrists, metacarpal joints, and elbows.  This 
was the last final decision of this claim.
 
2.  Evidence received since the October 1971 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for rheumatoid arthritis 
involving the wrists, metacarpal joints, and elbows, and does 
not raise a reasonable possibility of substantiating this 
claim.


CONCLUSIONS OF LAW

1.  An October 1971 RO decision that denied the claim of 
entitlement to service connection for rheumatoid arthritis 
involving the wrists, metacarpal joints, and elbows is a 
final decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for rheumatoid 
arthritis involving the wrists, metacarpal joints, and elbows 
is not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has submitted sufficient evidence 
to reopen his previously denied claim of entitlement to 
service connection for rheumatoid arthritis involving the 
wrists, metacarpal joints, and elbows.  Initially, it is 
noted that VA has an obligation to notify claimants of what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006). 

VA law and regulations dictate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

That said, in November 2003, the veteran was sent a letter 
informing him of the evidence necessary to establish 
entitlement to service connection for a disability, what 
evidence the RO would obtain, and what evidence he was 
expected to obtain.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  In addition, the letter informed 
the veteran of the evidence and information required to 
reopen a previously denied claim, and explained what types of 
evidence qualified as "new" and "material" evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a January 2005 statement of the case the veteran was 
essentially informed of the reasons that his claim of 
entitlement to service connection for rheumatoid arthritis 
involving the wrists, metacarpal joints, and elbows was 
previously denied.  To the extent that full, adequate notice 
was not provided prior to the initial RO adjudication of the 
claim in March 2004, the Board finds that this has not 
prejudiced the veteran, nor has he or his representative 
alleged otherwise.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board thus finds the duty to notify has been 
sufficiently satisfied, and there is no reason in further 
delaying the adjudication of the claim decided herein.  As 
the Board concludes herein that evidence sufficient to reopen 
the veteran's previously denied claim of entitlement to 
service connection for rheumatoid arthritis involving the 
wrists, metacarpal joints, and elbows, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA's duty to assist the veteran in the development of a new 
and material evidence claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  That said, 
a VA examination was accomplished, and the veteran was 
afforded a hearing.  No additional pertinent evidence has 
been specifically identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with this claim.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2006).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
C.F.R. § 3.306(b) (2006).

In an October 1971 decision, the RO denied the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis.  This decision is final, and may not be reopened 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  If, however, "new and 
material" evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  

The evidence of record at the time of the RO's October 1971 
decision included the veteran's service medical records which 
reflect that he presented with complaints of pain, swelling, 
and stiffness in his wrists on April 20, 1971 (about thirteen 
days after being inducted into service) and gave a history of 
having these symptoms for the previous nine months.  He 
claimed that these were the symptoms of arthritis.  These 
records further reflect that in July 1971 the veteran was 
hospitalized due to these symptoms and was ultimately 
diagnosed with rheumatoid arthritis involving the wrists, 
metacarpal joints, and elbows, which was determined to have 
existed prior to service.  That same month, a medical 
evaluation board determined that the veteran was unfit for 
service due to this disability.

In the October 1971 decision, the RO concluded that the 
veteran's rheumatoid arthritis involving the wrists, 
metacarpal joints, and elbows pre-existed service and was not 
aggravated during service.  It is noted that none of the 
medical evidence of record when the RO rendered its October 
1971 decision contradicted those findings.

The "new" evidence received since the RO's decision 
includes VA hospital records, the report of a June 2004 VA 
examination, and the veteran's September 2006 testimony.  In 
early February 1980, the veteran was hospitalized due to 
instability of the posterior joints of his cervical spine.  A 
history of rheumatoid arthritis, noted to be inactive, is 
noted in the discharge report.  Clinical records from this 
admission also mention that the veteran had a history of 
rheumatoid arthritis and that he was discharged from service 
due to this disease.  A bone scan accomplished in mid-
February 1980 indicates that images of the hands and elbows, 
among other things, suggested arthritic changes.  None of 
these records suggest that rheumatoid arthritis involving the 
wrists, metacarpal joints, and elbows did not pre-exist 
service or that pre-existing rheumatoid arthritis involving 
the wrists, metacarpal joints, and elbows was aggravated by 
the veteran's service.  

A VA examination was accomplished in June 2004, the report of 
which indicates that the veteran's claims folder was 
reviewed, and that he complained of pain and stiffness in his 
hands and wrists.  During the examination, the veteran denied 
an injury (apparently in service) but did recall an 
especially vigorous session on monkey bars.  The veteran 
reported periods of flare-ups with his "bone disease" and 
that he experiences pain on a daily bases.  

Examination of the veteran's hands and wrists revealed no 
evidence of deformity or abnormal angulation.  The veteran 
noted that his metacarpophalangeal joints were tender to deep 
palpation, but examination did not show redness or heat.  X-
rays of the hands and wrists were taken and were noted to be 
unremarkable (the examiner also noted that 1971 radiographs 
were also within normal limits).  The examiner's impression 
was that the veteran had bilateral metacarpophalangeal and 
proximal interphalangeal joint pain and stiffness, as well as 
radial carpal joint pain and stiffness, and that there was no 
evidence of rheumatoid arthritis or degenerative joint 
disease.  The examiner opined that it was not as likely as 
not that pain and stiffness of these joints were aggravated 
beyond the normal progression during the veteran's period of 
service.  The examiner then reiterated (the first sentence of 
this opinion was somewhat unclear) that the veteran's service 
"had no affect" on his hand and wrist condition.  

During the September 2006 hearing, the veteran testified that 
when he was inducted into service there was no mention of 
physical limitations that would prevent such induction, but 
that during basic training he had a flare-up of rheumatoid 
arthritis, specifically swelling of the hands and wrists.  He 
seems to indicate that he first noticed pain, swelling, and 
redness in his hands and wrists during service.  

Although the evidence submitted since the RO rendered its 
October 1971 decision is, in part, "new," in that it was 
not of record when that decision was rendered, it is not 
material, in that it does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, no 
medical evidence submitted suggests that the veteran has 
rheumatoid arthritis involving the wrists, metacarpal joints, 
and elbows that was aggravated by his military service or 
that had its onset in service (as opposed to pre-existing 
service), and thus the evidence received does not raise a 
reasonable possibility of substantiating the claim, and as 
such is not new and material.  See 38 C.F.R. § 3.156 (2006).  
In fact, the most recent medical evidence - while indicating 
that the veteran suffers from joint pain and stiffness (which 
is arguably not a diagnosis, see Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001)) - does not indicate that the 
veteran even suffers from rheumatoid arthritis involving the 
wrists, metacarpal joints, elbows, or other joints.  

To the extent that the veteran has stated that he has 
rheumatoid arthritis involving the wrists, metacarpal joints, 
and elbows that was aggravated during his service, or that 
the symptoms of the disease were first manifested in service 
(as he seems to have indicated during the hearing), the Board 
notes that unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for rheumatoid arthritis 
involving the wrists, metacarpal joints, and elbows.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
notes, however, that the preponderance of the evidence weighs 
against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, his 
claim is denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for rheumatoid arthritis 
involving the wrists, metacarpal joints, and elbows, the 
appeal is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


